United States Court of Appeals
                                                                                        Fifth Circuit
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                     FILED
                                 FOR THE FIFTH CIRCUIT                              June 6, 2007
                                 _____________________                       Charles R. Fulbruge III
                                      No. 07-30144                                   Clerk
                                    Summary Calendar
                                 _____________________

HORACE L. COOK,
                                                                     Plaintiff-Appellant
v.

KROLL LABORATORY SPECIALISTS;
PAT PIZZO,
                                                                    Defendants-Appellees
-----------------------------------------------------------------
HORACE L. COOK,
                                                                     Plaintiff-Appellant
v.

TOTAL OCCUPATIONAL MEDICINE;
D.J. SCIMECA,
                                                                    Defendants-Appellees
                          ----------------------
               Appeal from the United States District Court
                   for the Middle District of Louisiana
                       (3:06-CV-69; c/w 3:06-CV-70)
                          ----------------------
Before SMITH, WIENER, and OWEN, Circuit Judges.
PER CURIAM:*
                                             ORDER

       Plaintiff-Appellant             Horace      L.    Cook,      proceeding          pro       se,

appeals the judgment of the district court dismissing Cook’s



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
action without prejudice for lack of subject matter jurisdiction,

either federal question or diversity.               All Defendants-Appellees

have filed motions with this court seeking dismissal of Cook’s

appeal as frivolous and with prejudice for lack of jurisdiction.

They also seek our determination that Cook’s appeal is frivolous

and ask for damages pursuant to Fed.R.App.P. 38.

     Mindful of the latitude that we afford pro se litigants, we

are nevertheless constrained to agree with Defendants-Appellees

that Cook’s abject failure to address on appeal the sole basis of

the district   court’s   dismissal       of   his    action,    viz.,   lack   of

jurisdiction, instead addressing (we think) the purported merits

of his claims —— which the district court obviously never reached

because of its determination of lack of federal jurisdiction ——

makes Cook’s   appeal    wholly   without      merit    and    frivolous   as a

matter of law; wherefore

     IT IS ORDERED that the appeal of Plaintiff-Appellant Horace

L. Cook is DISMISSED.

     IT IS FURTHER ORDERED that within twenty (20) days following

the date of filing of this order, Plaintiff-Appellant file with

this court a pleading not to exceed twenty (20) pages in length,

showing cause, if any, why we should not award just damages or

single or double costs, or both, to Defendants-Appellees for any

and all damages and costs that they may have incurred as a result

of Plaintiff-Appellant’s frivolous appeal.

                                     2